In an action pursuant to Executive Law article 15 to recover damages for discrimination based on a disability, the defendant appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 27, 2001, as denied its cross motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals, as limited by his brief, from so much of the same order as denied his motion for summary judgment on the issue of liability.
*473Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court correctly determined that neither party demonstrated their entitlement to judgment as a matter of law on the cause of action contained in the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320). Issues of fact exist as to whether the plaintiffs disability prevented him from performing his job in a reasonable manner and/or whether his termination was motivated by a legitimate non-discriminatory reason (see Executive Law § 292 [21]; Matter of McEniry v Landi, 84 NY2d 554; see also Ferrante v American Lung Assn., 90 NY2d 623; Umansky v Masterpiece Intl., 276 AD2d 691). Accordingly, the Supreme Court properly denied the plaintiffs motion and the defendant’s cross motion for summary judgment. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.